                   Case 4:17-cv-00123-JST Document 103 Filed 07/02/19 Page 1 of 3



 1   U.S.SEYFARTH SHAW LLP                                     SEYFARTH SHAW LLP
     William J. Dritsas (SBN 97523)                            Michael W. Kopp (SBN 206385)
 2   wdritsas@seyfarth.com                                     mkopp@seyfarth.com
     560 Mission Street, 31st Floor                            400 Capitol Mall, Suite 2350
 3   San Francisco, CA 94105-2930                              Sacramento, California 95814-4428
     Telephone: (415) 397-2823                                 Telephone: (916) 448-0159
 4   Facsimile: (415) 397-8549                                 Facsimile: (916) 558-4839

 5   SEYFARTH SHAW LLP
     Timothy M. Rusche (SBN 230036)
 6   trusche@seyfarth.com
     601 S. Figueroa Street, Suite 3300
 7   Los Angeles, California 90017
     Telephone: (213) 270-9600
 8   Facsimile: (213) 270-9601

 9   Attorneys for Defendants
     TESORO REFINING & MARKETING COMPANY
10   LLC and TESORO LOGISTICS GP, LLC
11
                                    IN THE UNITED STATES DISTRICT COURT
12
                                FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
     JON VALLIERE, EILEEN FOSTER, ANTONIO                  Case No. 3:17-cv-00123-JST
14   GARCIA, and SAMANTHA WEST, individually
     and on behalf of all similarly situated current and   [Assigned to the Hon. Jon S. Tigar]
15   former employees,
                                                           CLASS ACTION
16                        Plaintiffs,
                                                           DEFENDANTS’ REPLY TO PLAINTIFFS’
17            v.                                           RESPONSE TO NORMAN ANTHONY
                                                           ROGERS, SAMUEL MCDONALD, AND
18   TESORO REFINING AND MARKETING                         BRIAN DUMONT’S PARTIAL OBJECTION
     COMPANY LLC, TESORO LOGISTICS GP,                     TO MOTION FOR PRELIMINARY
19   LLC, and DOES 1 through 10, inclusive                 APPROVAL OF CLASS ACTION
                                                           SETTLEMENT [DKT 100]
20                        Defendants.

21

22   JINETRA BONNER, individually, on behalf
     herself and all others similarly situated,
23                                                         Case No. 3:17-cv-03850-JST
                          Plaintiffs,
24        v.
     TESORO REFINING & MARKETING
25   COMPANY, LLC, a Delaware Limited Liability
     Company; and DOES 1 through 100 inclusive,
26
                          Defendants.
27

28


                    DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE TO THE OBJECTION [DKT 100]
     57798772v.1
                   Case 4:17-cv-00123-JST Document 103 Filed 07/02/19 Page 2 of 3



 1                                            SUMMARY OF REPLY

 2            Tesoro agrees with Plaintiffs that the Partial Objection presents no basis for denial of preliminary

 3   approval of the Settlement Agreement and that the dispute raised regarding union member dues arises

 4   exclusively from the terms of the CBAs between Tesoro and the USW. Indeed, Plaintiffs do not dispute

 5   Tesoro’s characterization of the facts and the salient arguments. Accordingly, there is no need for the

 6   Court to go further and create novel procedures outside of the USW’s and Tesoro’s available rights and

 7   defenses to try to resolve an extraneous, potential dispute involving a non-party to the litigation (the

 8   USW).

 9            Despite agreement that the Partial Objection lacks merit, Plaintiffs propose a 30-day stay and a
10   Court order confirming that preliminary approval would not waive any rights the Objectors or the USW

11   may have to pursue claims for deductions from settlement payments in a separate forum.

12            Tesoro disagrees with Plaintiffs’ proposed 30-day stay. As the Partial Objection lacks merit, it

13   should be denied without any 30-day stay. Should a dispute arise between the USW and Tesoro, they

14   would have the resources to address it consistent with established protocols and a stay is not necessary

15   to facilitate that process.

16            Tesoro, however, has no objection to Plaintiffs’ proposal that, should the Court find it desirable,

17   it may confirm the neutral reality that approval of the Settlement Agreement does not waive whatever

18   rights the Objectors or the USW may have to pursue claims for dues deduction from the settlement

19   payments—or any defenses that Tesoro may have to the same—in a separate forum.
20                                                  ARGUMENT

21            Plaintiffs agree with Tesoro’s position that the Partial Objection involves a labor dispute not

22   subject to the Court’s jurisdiction and that the Objectors have not identified a reason to deny preliminary

23   approval. Plaintiffs also do not disagree that (i) union dues allocation under the CBA is completely

24   preempted by the LMRA; (ii) disputes regarding dues checkoff payments are preempted by the NLRB’s

25   exclusive jurisdiction under the NLRA; (iii) the “convenience” concerns of three partial objectors should

26   be discounted; and (iv) settlements with other refineries are irrelevant to the issue presented.

27            The parties responses thus highlight that there is no rationale justifying why consideration of

28   preliminary approval should be enmeshed with a labor dispute and that federal labor law preemption

                                                           2
                    DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE TO THE OBJECTION [DKT 100]
     57798772v.1
                   Case 4:17-cv-00123-JST Document 103 Filed 07/02/19 Page 3 of 3



 1   precludes the Court from resolving that dispute. Indeed, by involving itself in an extraneous labor

 2   dispute, this Court would only harm class members by delaying their receipt of settlement payments.

 3            If a labor dispute is ever raised by the USW with Tesoro over the issue of withholding union

 4   dues from settlement payments to employees, the USW and Tesoro can address that dispute themselves,

 5   including, if appropriate, through the grievance and arbitration procedures set forth in the applicable

 6   collective bargaining agreements, which procedures should be separate from this settlement process.

 7   Thus, rather than delaying settlement payments to individual class members, the settlement should move

 8   forward and any short “delay” in the USW’s recovery of a share of the settlement payments from Tesoro

 9   should be borne by the USW, as a third-party raising claims independent of this lawsuit, and not at the
10   expense of class members or the parties who have endured years of litigation.

11            Finally, while unnecessary, and not requested by Tesoro, if the Court were to grant a 30-day stay,

12   it should issue only to provide the USW and Tesoro time to consider how to resolve any labor dispute. It

13   should not require that any labor dispute be resolved before preliminary approval proceeds as that would

14   unjustly interfere with the rights of the parties to this litigation. Any claims asserted by the USW would

15   be a separate dispute that can be resolved independently, regardless of whether the settlement proceeds.

16                                                CONCLUSION

17
              For the foregoing reasons, Tesoro respectfully requests that the Court deny the Partial Objection
18
     and grant Plaintiffs’ motion for preliminary approval.
19
     DATED: July 2, 2019                               Respectfully submitted,
20
                                                       SEYFARTH SHAW LLP
21

22                                                     By: /s/ Timothy M. Rusche
                                                           William J. Dritsas
23                                                         Timothy M. Rusche

24                                                     Attorneys for Defendants
                                                       TESORO REFINING & MARKETING COMPANY
25                                                     LLC and TESORO LOGISTICS GP, LLC

26

27

28

                                                          3
                    DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE TO THE OBJECTION [DKT 100]
     57798772v.1
